DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 6 and 19 have been considered but are moot because the new ground of rejection relies on newly cited paragraph from a reference of record of previous office action without any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 1: “claim 13” should read “claim 1”, as claim 13 has been canceled.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20040204811, hereinafter Huang, already of record) in view of Fredrickson et al. (US 20180058039, hereinafter Fredrickson, already of record), and further in view of Guglielmo (US 20160179128, hereinafter Guglielmo, already of record).
Regarding claims 1, 16 and 19 (currently amended), Huang teaches a work vehicle … joystick system utilized onboard a work vehicle, the work vehicle … joystick system comprising: a joystick device, comprising (See at least Huang: Fig. 12 and 13): 
a base housing; 
a joystick movably mounted to the base housing; and 
a joystick position sensor configured to monitor movement of the joystick relative to the base housing (See at least Huang: Fig. 12 and 13; Para. 0036);
an MRF joystick resistance mechanism controllable to vary an … resistance force impeding joystick movement relative to the base housing in at least one degree of freedom (See at least Huang: Para. 0005; Claim 40);
a work vehicle sensor configured to provide sensor data indicative of an operational parameter pertaining to work vehicle (See at least Huang: Para. 0051; Claim 40); and 
a controller architecture coupled to the joystick position sensor, to the … joystick resistance mechanism, and to the work vehicle sensor, the controller architecture configured to (See at least Huang: Fig. 1 and 12; Para. 0024-0026):
monitor for variations in the operational parameter utilizing the sensor data (See at least Huang: Fig. 1 and 12; Para. 0024-0026); and 
provide tactile feedback through the joystick device indicative of the operational parameter by selectively commanding the … joystick resistance mechanism to adjust the MRF resistance force based, at least in part, on variations in the operational parameter (See at least Huang: Para. 0005; Claim 40);…
Yet, Huang does not explicitly teach:
…magnetorheological fluid (MRF)…MRF… 
determine when motion of the joystick in an operator input direction at a detected rate will result in an undesirably abrupt change in a current motion state of the work vehicle that increases instability of the work vehicle; and 
when determining when motion of the joystick in an operator input direction at a detected rate will result in an undesirably abrupt change in the current motion state of the work vehicle that increases instability of the work vehicle, command the MRF joystick resistance mechanism to increase the MRF resistance force to impede continued movement of the joystick in the operator input direction.
However, in the same field of endeavor, Fredrickson teaches:
…magnetorheological fluid (MRF)…MRF (See at least Fredrickson: Para. 0024)…
It would have been obvious to one of ordinary skill in the art to include in a work vehicle joystick system utilized onboard a work vehicle of Huang with magnetorheological fluid (MRF)as taught by Fredrickson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide accurate control.
Yet, Huang in combination with Fredrickson does not explicitly teach:
determine when motion of the joystick in an operator input direction at a detected rate will result in an undesirably abrupt change in a current motion state of the work vehicle that increases instability of the work vehicle; and 
when determining when motion of the joystick in an operator input direction at a detected rate will result in an undesirably abrupt change in the current motion state of the work vehicle that increases instability of the work vehicle, command the MRF joystick resistance mechanism to increase the MRF resistance force to impede continued movement of the joystick in the operator input direction.
However, in the same field of endeavor, Guglielmo teaches:
determine when motion of the joystick in an operator input direction at a detected rate will result in an undesirably abrupt change in a current motion state of the work vehicle that increases instability of the work vehicle (See at least Guglielmo: Para. 0041; Para. 0056); and 
when determining when motion of the joystick in an operator input direction at a detected rate will result in an undesirably abrupt change in the current motion state of the work vehicle that increases instability of the work vehicle, command the MRF joystick resistance mechanism to increase the MRF resistance force to impede continued movement of the joystick in the operator input direction (See at least Guglielmo: Para. 0041; Para. 0056).
It would have been obvious to one of ordinary skill in the art to include in a work vehicle joystick system utilized onboard a work vehicle of Huang in combination with Fredrickson with resisting abrupt control for stability as taught by Guglielmo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Regarding claim 2, Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 1. Huang further teaches:
wherein the operational parameter comprises a hydraulic load placed on the work vehicle (See at least Huang: Fig. 9; Para. 0050); and 
wherein the controller architecture is configured to command the MRF joystick resistance mechanism to increase the MRF resistance force as the hydraulic load increases (See at least Huang: Fig. 9; Para. 0050).

Regarding claim 3, Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 1. Huang further teaches:
wherein the work vehicle comprises an electrohydraulic (EH) actuation system and an implement movable utilizing the EH actuation system (See at least Huang: Fig. 13; Para. 0045); 
wherein the operational parameter comprises a circuit pressure of the EH actuation system; and 
wherein the work vehicle sensor comprises a pressure sensor configured to monitor the circuit pressure (See at least Huang: Para. 0050).

Regarding claim 4, Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 1. Huang further teaches:
wherein the work vehicle comprises a load-carrying component (See at least Huang: Fig. 13); 
wherein the operational parameter comprises a material weight borne by load-carrying component (See at least Huang: Para. 0050); and
wherein the controller architecture is configured to command the MRF joystick resistance mechanism to increase the MRF resistance force as the material weight increases (See at least Huang: Fig. 9; Para. 0050).

Regarding claim 5, Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 4. Huang further teaches:
wherein the load-carrying component of the work vehicle comprises a boom-mounted implement (See at least Huang: Fig. 13); and
wherein the controller architecture is configured to increase the MRF resistance force in a manner impeding joystick movements raising the boom-mounted implement (See at least Huang: Fig. 9; Para. 0050).

Regarding claim 6, Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 4. Huang further teaches:
wherein the load-carrying component comprises a receptacle of the work vehicle (See at least Huang: Fig. 13); and
wherein the operational parameter comprises a payload weight held by the receptacle (See at least Huang: Para. 0050).

Regarding claim 8, Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 1. Huang further teaches:
wherein the operational parameter comprises a ground speed of the work vehicle (See at least Huang: Para. 0051); and
wherein the controller architecture is configured to command the MRF joystick resistance mechanism to increase the MRF resistance force as the ground speed of the work vehicle increases (See at least Huang: Claim 40).

Regarding claim 9, Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 8. Huang further teaches:
wherein the MRF resistance force impedes joystick movement controlling at least one of work vehicle heading and work vehicle ground speed (See at least Huang: Claim 40).

Regarding claim 10 (currently amended), Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 1. Huang further teaches:
wherein the work vehicle comprises a movable component having a motion stop point (See at least Huang: Para. 0049); 
wherein the operational parameter comprises displacement of the movable component relative to the motion stop point (See at least Huang: Para. 0049); and
wherein the controller architecture is configured to command the MRF joystick resistance mechanism to selectively increase the MRF resistance force as the movable component approaches the motion stop point (See at least Huang: Para. 0049).

Regarding claim 11, Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 10. Huang further teaches:
wherein the movable component comprises a hydraulic cylinder having a stroke limit or an articulable joint of a boom assembly (See at least Huang: Fig. 13; Para. 0049).

Regarding claim 14 (currently amended), Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 1. Huang further teaches:
wherein the joystick device is utilized to control at least one of a ground speed of the work vehicle and a heading of the work vehicle (See at least Huang: Fig. 12 and 13; Para. 0030).

Regarding claim 15 (currently amended), Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 13. Huang further teaches:
wherein the work vehicle comprises a boom assembly attached to a chassis of the work vehicle (See at least Huang: Fig. 13); and
wherein the joystick device is utilized to control movement of the boom assembly (See at least Huang: Para. 0045).

Regarding claim 17, Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 16. Huang further teaches:
wherein the controller architecture is configured to command the MRF joystick resistance mechanism to progressively increase the MRF resistance force impeding joystick rotation about a first axis as the current ground speed of the work vehicle increases (See at least Huang: Claim 40).

Regarding claim 18 (currently amended), Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 17. Fredrickson further teaches:
wherein the joystick device is controllable to steer the work vehicle by rotation of the joystick about the first axis (See at least Fredrickson: Para. 0003).
It would have been obvious to one of ordinary skill in the art to include in the work vehicle MRF joystick system of Huang with steering control as taught by Fredrickson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide steering control.

Regarding claim 20, Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 19. Huang further teaches:
wherein the variable load comprises a material weight carried by the boom-mounted implement (See at least Huang: Para. 0050); and
wherein the controller architecture is configured to command the MRF joystick resistance mechanism to increase the MRF resistance force in a manner impeding joystick motions raising the boom-mounted implement (See at least Huang: Fig. 9; Para. 0050).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fredrickson and Guglielmo as applied to claim 1 above, and further in view of HOSHINO et al. (US 20200041331, hereinafter HOSHINO, already of record).
Regarding claim 7, Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 1. Huang further teaches:
wherein the work vehicle comprises a bucket; 
wherein the work vehicle sensor is configured to monitor a current fill weight of the bucket (See at least Huang: Fig.13; Para. 0050); and
…
selectively vary the MRF resistance force based of a differential between the target tipoff weight and the current fill weight of the bucket (See at least Huang: Fig. 9; Para. 0050).
Yet, Huang in combination with Fredrickson and Guglielmo does not explicitly teach:
… wherein the controller architecture is configured to: 
establish a target tipoff weight to which the bucket is desirably filled; and…
However, in the same field of endeavor, HOSHINO teaches:
… wherein the controller architecture is configured to: 
establish a target tipoff weight to which the bucket is desirably filled (See at least HOSHINO: Para. 0072), and…
It would have been obvious to one of ordinary skill in the art to include in the work vehicle MRF joystick system of Huang in combination with Fredrickson and Guglielmo with garget weight as taught by HOSHINO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety and work efficiency.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fredrickson and Guglielmo as applied to claim 1 above, and further in view of TAKENAKA et al. (US 20190071119, hereinafter TAKENAKA, already of record).
Regarding claim 12, Huang in combination with Fredrickson and Guglielmo teaches the work vehicle MRF joystick system of claim 1. 
Yet, Huang in combination with Fredrickson and Guglielmo does not explicitly teach:
wherein the work vehicle comprises an electrohydraulic (EH) actuation system containing a pilot valve; and 
wherein the controller architecture is configured to command the MRF joystick resistance mechanism to selectively vary the MRF resistance force in a manner providing tactile feedback indicating when the pilot valve initially opens.
However, in the same field of endeavor, TAKENAKA teaches:
wherein the work vehicle comprises an electrohydraulic (EH) actuation system containing a pilot valve (See at least TAKENAKA: Para. 0021-0022); and 
wherein the controller architecture is configured to command the MRF joystick resistance mechanism to selectively vary the MRF resistance force in a manner providing tactile feedback indicating when the pilot valve initially opens (See at least TAKENAKA: Para. 0021-0022).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the work vehicle MRF joystick system of Huang in combination with Fredrickson and Guglielmo, to incorporate valve opening feedback, as taught by TAKENAKA, for the benefit of performing a fine operation (see at least TAKENAKA: Para. 0022).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663